FILED
                             NOT FOR PUBLICATION                             APR 28 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FENG CUI,                                         No. 09-72721

               Petitioner,                        Agency No. A098-296-527

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Feng Cui, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s denial of his motion to reopen proceedings held in absentia. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a motion to reopen, Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th Cir. 2009),

and we deny the petition for review.

      The agency did not abuse its discretion by denying Cui’s motion to reopen

because it considered the evidence Cui submitted and acted within its broad

discretion in determining that the evidence was insufficient to warrant reopening.

See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (BIA’s denial of a motion to

reopen shall be reversed if it is “arbitrary, irrational, and contrary to law”).

      PETITION FOR REVIEW DENIED.




                                            2                                      09-72721